                Case 1:19-cr-00309-LO Document 2 Filed 10/16/19 Page 1 of 1 PageID# 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cr-309
                     Scott B. MacKenzie                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States                                                                                                    .


Date:          10/16/2019                                                                s/ John P. Taddei
                                                                                         Attorney’s signature


                                                                                 John P. Taddei; NY Bar 5138466
                                                                                     Printed name and bar number
                                                                                    U.S. Department of Justice
                                                                             Criminal Division, Public Integrity Section
                                                                                   1331 F Street NW, Suite 300
                                                                                      Washington, DC 20004
                                                                                                 Address

                                                                                      john.taddei@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 514-3885
                                                                                          Telephone number

                                                                                          (202) 514-3003
                                                                                             FAX number
